Citation Nr: 1110348	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected osteoarthritis, right knee, currently evaluated as 10 percent disabling, to include the issue of restoration of a 20 percent evaluation as of August 28, 2006.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for service-connected degenerative joint disease, left knee, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for service-connected resection spur and arthroplasty, calcaneocuboid joint, left foot, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for service-connected bilateral pes planus, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for service-connected avulsion, right ring finger and little finger, with palmaris longus graft to flexor digitorum profundus, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to December 1997.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2007, the RO reduced the Veteran's rating for his service-connected osteoarthritis, right knee, from 20 percent to 10 percent, effective August 28, 2006, and denied claims for increased ratings for his left knee, bilateral pes planus, left foot, and right hand.  In January 2010, the Board remanded the claims for additional development.  In June 2010, the RO denied the Veteran's claim for service connection for PTSD.  

In November 2010 the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board must review all issues reasonably raised from a liberal reading of all documents in the record.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, at the Veteran's November 2010 hearing, his representative argued that he has a loss of use of his right hand, such that the provisions at 38 C.F.R. §§ 3.350 and 4.63 are applicable.  Given the foregoing, it appears that the issue of entitlement to special monthly compensation (SMC) based on the loss of use of the right hand has been raised.  See 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350 (2010).  This issue has not been adjudicated by the RO, and is referred to the RO for appropriate action.  

The issues of entitlement to service connection for PTSD, entitlement to increased ratings for service-connected osteoarthritis, right knee, degenerative joint disease, left knee, resection spur and arthroplasty, calcaneocuboid joint, left foot, bilateral pes planus, and avulsion, right ring finger and little finger, with palmaris longus graft to flexor digitorum profundus, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


FINDING OF FACT

The RO's March 2007 RO rating decision, which reduced the Veteran's rating for his service-connected osteoarthritis, right knee, from 20 percent to 10 percent, effective August 28, 2006, did not consider required regulatory provisions, and denied the Veteran due process.  


CONCLUSION OF LAW

The RO's March 2007 RO rating decision, which reduced the Veteran's rating for his service-connected osteoarthritis, right knee, from 20 percent to 10 percent, effective August 28, 2006, is void ab initio, and the criteria for restoration of the 20 percent rating for this condition are met at all times since August 28, 2006.  38 C.F.R. §§ 3.105, 3.344 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Restoration of 20 Percent Evaluation - Right Knee

In February 1998, the RO granted service connection for right knee disability, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).  In July 2001, the RO increased the Veteran's evaluation to  20 percent, with an effective date of October 13, 2000.  There was no appeal, and the RO's decision became final.  Id.  

In August 2006, the Veteran filed a claim for an increased rating.  In November 2006, the Veteran was afforded an examination that included his right knee.  

In March 2007, the RO decreased the Veteran's evaluation for his right knee disability from 20 percent to 10 percent, with an effective date of August 28, 2006.  

Given the foregoing, at the time of the RO's March 2007 rating decision, the Veteran's 20 percent rating had been in effect for more than 5 years.

The provisions of paragraphs § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) (2010).  

In addition, although the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) apply only to reductions of ratings that have continued for long periods at the same level, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations."  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  

It appears that the procedural safeguards have not been met.  Specifically, when a reduction in evaluation is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In this case, there is nothing to shows that the RO issued a proposed reduction of the rating for his right knee disability.  Id.  

In addition, a review of the RO's March 2007 decision, the March 2008 statement of the case (SOC), and the April 2009 supplemental statement of the case (SSOC), shows that the RO appears to have essentially analyzed the issue of reduction of the 20 percent rating just as it would a claim for an increased rating.  Specifically, all of these documents phrased the issue solely as one of an "increased rating," the RO's analysis only discussed the criteria at DC 5257, 5260, 5261 and/or 5262, and the RO failed to include or discuss the provisions of 38 C.F.R. § 3.344.  Furthermore, its analysis did not discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown.  In summary, it does not appear that the RO's analysis was in compliance with 38 C.F.R. § 3.344.  

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision).  

Since the rating decision that accomplished the reduction of the 20 percent evaluation for the Veteran's service-connected right knee disability did not properly apply the provisions of 38 C.F.R. §§ 3.105 and 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 20 percent evaluation effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction).  

The Board finds that the Veteran's 20 percent evaluation was improperly reduced, that the reduction of the evaluation is void ab initio, and that the 20 percent evaluation for the Veteran's service-connected osteoarthritis, right knee, should be restored.  Accordingly, the Board finds that restoration of the 20 percent evaluation for the Veteran's service-connected osteoarthritis, right knee, effective August 28, 2006, is warranted.  


ORDER

Restoration of the 20 percent disability evaluation for service-connected osteoarthritis, right knee, is granted effective August 28, 2006.  


REMAND

With regard to the claim for service connection for PTSD, the Veteran's personnel file is not currently of record.  On remand, an attempt should be made to obtain the Veteran's personnel file.  

In addition, the Court has recently held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The medical evidence of record shows that the Veteran has diagnoses of acquired psychiatric disorders other than PTSD that include dysthymia and depression.  Thus, in accordance with Clemons, VA must consider whether the Veteran has an acquired psychiatric disability, other than PTSD, that is etiologically related to his military service.  

As such, the issue on appeal, which has been recharacterized on the title page of this decision, is being remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  In this case, the RO has not considered whether the Veteran's diagnoses of acquired psychiatric disorders, other than PTSD, are service-related.  Thus, additional development is needed.  

Another psychiatric examination is also required.  In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.

The most recent psychiatric examination report of record is a May 2010 QTC psychiatric examination report.  This report shows that the Axis I diagnosis was dysthymia, however, this report does not include an etiological opinion.  Under the circumstances, on Remand, the Veteran should be afforded another psychiatric examination, to include an etiological opinion covering any diagnosed acquired psychiatric disorder.  

With regard to the claims for increased ratings, the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In this case, a review of the Veteran's transcript from his hearing, held in November 2010, shows that the Veteran testified that his knee symptoms, and foot symptoms, to include the reappearance of a left foot spur, have worsened since his last VA examination of his knees (in September 2008), and the last examination of his feet (in November 2006).  The Board further notes that there are reports from Reynolds Army Hospital, dated subsequent to the November 2006 QTC examination report, which indicate the presence of calcaneal spurs in the left foot.  See August 2007 X-ray report.  There is also private medical evidence, dated subsequent to the September 2008 VA knee examination report, which indicates that the Veteran has bilateral ligament tears, that his left knee was scheduled for surgery in December 2010, and that right knee surgery may be scheduled six weeks after such left knee surgery.  See October 2010 reports from Premier Orthopaedics of Lawton.  As a final matter, there is nothing to indicate that the September 2008 VA examination report was based on a review of the Veteran's C-file.  Accordingly, on Remand, the Veteran should be requested to identify any relevant treatment, the reports of which are not currently associated with the claims files, and he should be afforded another examination of his knees, and feet.    

With regard to the claim for an increased rating for service-connected avulsion, right ring finger and little finger, with palmaris longus graft to flexor digitorum profundus, at the Veteran's hearing it was argued that he has a loss of use of the right hand, and that the regulations at 38 C.F.R. § 3.350 and 4.63 are therefore applicable.  As noted in the introduction, the issue of entitlement to special monthly compensation (SMC) based on the loss of use of the right hand has been raised.  This claim is "inextricably intertwined" with the issue of an increased rating for the right hand disability.  See generally Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, adjudication of these claims must be deferred.  The Veteran further appeared to argue that his right hand disability has worsened since his last examination.  Caffrey ; Snuffer.  Accordingly, on Remand, the Veteran should be afforded another examination of his right hand, and specific findings should be made as to whether or not he has a loss of use of the right hand.       

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with regard to the service connection issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD."    

2.  Ask the Veteran to provide the names and addresses of all medical care providers who provided relevant treatment, the reports of which are not currently associated with the claims files.  After securing any necessary releases, obtain these records of treatment.  

3.  The Veteran's service personnel records should be obtained.  

4.  Schedule the Veteran for a VA examination to ascertain the current severity of his bilateral knee disabilities, bilateral pes planus, left foot disability (resection spur and arthroplasty, calcaneocuboid joint), and right hand disability.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of the bilateral knee disabilities, bilateral pes planus, left foot disability, and right hand disability, including symptoms and resulting complications, should be indicated.  

The examiner should be requested to state whether the Veteran retains effective function in his right hand, or whether he would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination must be made on the basis of the actual remaining function of the right hand, that is, whether the acts such as grasping, manipulation, etc, can be accomplished equally well by an amputation stump with prosthesis.  

5.  Schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es).  The claims file should be provided to the examiner in connection with the examination, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that any diagnosed acquired psychiatric disorder was caused or aggravated by the Veteran's service.  

6.  A rationale for any opinion expressed should be provided.  If any of the examiners cannot express any of the requested opinions, the examiner(s) should explain the reasons therefor.  

7.  The examiners should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

8.  After conducting any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


